Exhibit 10.2 EXECUTION COPY CHASE ISSUANCE TRUST as Issuing Entity and WELLS FARGO BANK, NATIONAL ASSOCIATION as Indenture Trustee THIRD AMENDED AND RESTATED INDENTURE dated as of December 19, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.01 Definitions 3 Section 1.02 Compliance Certificates and Opinions 20 Section 1.03 Form of Documents Delivered to Indenture Trustee 21 Section 1.04 Acts of Noteholders. 22 Section 1.05 Notices, etc., to Indenture Trustee and Issuing Entity 24 Section 1.06 Notices to Noteholders; Waiver. 25 Section 1.07 Conflict with Trust Indenture Act 26 Section 1.08 Effect of Headings and Table of Contents 26 Section 1.09 Successors and Assigns 26 Section 1.10 Separability 26 Section 1.11 Benefits of Indenture 26 Section 1.12 Governing Law 26 Section 1.13 Counterparts 26 Section 1.14 Indenture Referred to in the Trust Agreement 26 Section 1.15 Legal Holidays 26 ARTICLE II NOTE FORMS Section 2.01 Forms Generally 28 Section 2.02 Forms of Notes 28 Section 2.03 Form of Indenture Trustee’s Certificate of Authentication 28 Section 2.04 Notes Issuable in the Form of a Global Note. 29 Section 2.05 Temporary Global Notes and Permanent Global Notes. 31 Section 2.06 Beneficial Ownership of Global Notes 33 Section 2.07 Notices to Depository 33 ARTICLE III THE NOTES Section 3.01 General Title; General Limitations; Issuable in Series; Terms of a Series, Class or Tranche of Notes. 34 Section 3.02 Denominations and Currency 38 Section 3.03 Execution, Authentication and Delivery and Dating. 38 Section 3.04 Temporary Notes. 39 Section 3.05 Registration, Transfer and Exchange. 39 Section 3.06 Mutilated, Destroyed, Lost and Stolen Notes. 42 i Section 3.07 Payment of Interest; Interest and Principal Rights Preserved; Withholding Taxes. 43 Section 3.08 Persons Deemed Owners 43 Section 3.09 Cancellation 43 Section 3.10 New Issuances of Notes 44 Section 3.11 Specification of Required Subordinated Amount and other Terms with Respect to each Series, Class or Tranche of Notes. 46 Section 3.12 Shared Excess Available Finance Charge Collections Groups and Other Groups 46 Section 3.13 Unapplied Excess Finance Charge Collections 46 Section 3.14 Unapplied Master Trust Level Excess Finance Charge Collections 47 Section 3.15 Unapplied Master Trust Level Principal Collections 48 ARTICLE IV BANK ACCOUNTS AND INVESTMENTS Section 4.01 Collections 49 Section 4.02 Bank Accounts. 49 Section 4.03 Investment of Funds in the Bank Accounts. 50 ARTICLE V SATISFACTION AND DISCHARGE; CANCELLATION OF NOTES HELD BY THE ISSUING ENTITY OR CHASE USA Section 5.01 Satisfaction and Discharge of Indenture 52 Section 5.02 Application of Trust Money 52 Section 5.03 Cancellation of Notes Held by the Issuing Entity or the Transferor 53 ARTICLE VI EVENTS OF DEFAULT AND REMEDIES Section 6.01 Events of Default 54 Section 6.02 Acceleration of Maturity; Rescission and Annulment. 55 Section 6.03 Collection of Indebtedness and Suits for Enforcement by Indenture Trustee or the Collateral Agent on Behalf of the Indenture Trustee 57 Section 6.04 Indenture Trustee or the Collateral Agent May File Proofs of Claim 57 Section 6.05 Indenture Trustee and the Collateral Agent May Enforce Claims Without Possession of Notes 58 Section 6.06 Application of Money Collected 59 Section 6.07 Collateral Agent May Elect to Hold the Collateral Certificate 59 Section 6.08 Sale of Collateral for Accelerated Notes 59 ii Section 6.09 Noteholders Have the Right to Direct the Time, Method and Place of Conducting Any Proceeding for Any Remedy Available to the Indenture Trustee or the Collateral Agent 60 Section 6.10 Limitation on Suits 60 Section 6.11 Unconditional Right of Noteholders to Receive Principal and Interest; Limited Recourse 61 Section 6.12 Restoration of Rights and Remedies 61 Section 6.13 Rights and Remedies Cumulative 61 Section 6.14 Delay or Omission Not Waiver 61 Section 6.15 Control by Noteholders 62 Section 6.16 Waiver of Past Defaults 62 Section 6.17 Undertaking for Costs 63 Section 6.18 Waiver of Stay or Extension Laws 63 ARTICLE VII THE INDENTURE TRUSTEE Section 7.01 Certain Duties and Responsibilities. 64 Section 7.02 Notice of Defaults 65 Section 7.03 Certain Rights of Indenture Trustee 65 Section 7.04 Not Responsible for Recitals or Issuance of Notes 66 Section 7.05 May Hold Notes 67 Section 7.06 Money Held in Trust 67 Section 7.07 Compensation and Reimbursement, Limit on Compensation, Reimbursement and Indemnity. 67 Section 7.08 Disqualification; Conflicting Interests 68 Section 7.09 Corporate Indenture Trustee Required; Eligibility 68 Section 7.10 Resignation and Removal; Appointment of Successor. 68 Section 7.11 Acceptance of Appointment by Successor 70 Section 7.12 Merger, Conversion, Consolidation or Succession to Business 71 Section 7.13 Preferential Collection of Claims Against Issuing Entity 71 Section 7.14 Appointment of Authenticating Agent 71 Section 7.15 Tax Returns 73 Section 7.16 Representations and Covenants of the Indenture Trustee 73 Section 7.17 Custody of Collateral Certificates and Collateral 73 Section 7.18 Indenture Trustee’s Application for Instructions from the Issuing Entity 74 ARTICLE VIII NOTEHOLDERS’ MEETINGS, LISTS, REPORTS BY INDENTURE TRUSTEE, ISSUING ENTITY AND BENEFICIARY Section 8.01 Issuing Entity To Furnish Indenture Trustee Names and Addresses of Noteholders 75 Section 8.02 Preservation of Information; Communications to Noteholders. 75 iii Section 8.03 Reports by Indenture Trustee. 76 Section 8.04 Meetings of Noteholders; Amendments and Waivers. 77 Section 8.05 Reports by Issuing Entity to the Commission 79 Section 8.06 Monthly Noteholders’ Statement 80 Section 8.07 Payment Instruction to Master Trust. 80 ARTICLE IX INDENTURE SUPPLEMENTS; AMENDMENTS TO THE POOLING AND SERVICING AGREEMENT AND AMENDMENTS TO THE TRUST AGREEMENT Section 9.01 Supplemental Indentures and Amendments Without Consent of Noteholders 82 Section 9.02 Supplemental Indentures with Consent of Noteholders 84 Section 9.03 Execution of Amendments and Indenture Supplements 85 Section 9.04 Effect of Amendments and Indenture Supplements 86 Section 9.05 Conformity with Trust Indenture Act 86 Section 9.06 Reference in Notes to Indenture Supplements 86 Section 9.07 Amendments to the Pooling and Servicing Agreement 86 Section 9.08 Amendments to the Trust Agreement. 87 ARTICLE X REPRESENTATIONS, WARRANTIES AND COVENANTS OF ISSUING ENTITY Section 10.01 Payment of Principal and Interest 88 Section 10.02 Maintenance of Office or Agency 88 Section 10.03 Money for Note Payments to be Held in Trust 88 Section 10.04 Statement as to Compliance 90 Section 10.05 Legal Existence 91 Section 10.06 Further Instruments and Acts 91 Section 10.07 Compliance with Laws 91 Section 10.08 Notice of Events of Default 91 Section 10.09 Certain Negative Covenants 91 Section 10.10 No Other Business 91 Section 10.11 Rule 144A Information 92 Section 10.12 Performance of Obligations; Servicing of Receivables. 92 Section 10.13 Issuing Entity May Consolidate, Etc., Only on Certain Terms. 92 Section 10.14 Successor Substituted 94 Section 10.15 Guarantees, Loans, Advances and Other Liabilities 94 Section 10.16 Capital Expenditures 95 Section 10.17 Restricted Payments 95 Section 10.18 No Borrowing 95 iv ARTICLE XI EARLY AMORTIZATION OF NOTES Section 11.01 Applicability of Article 96 Section 11.02 Optional Repurchase 97 Section 11.03 Notice 98 ARTICLE XII MISCELLANEOUS Section 12.01 No Petition 99 Section 12.02 Trust Obligations 99 Section 12.03 Limitations on Liability. 99 Section 12.04 Tax Treatment 100 Section 12.05 Actions Taken by the Issuing Entity 100 Section 12.06 Alternate Payment Provisions 100 Section 12.07 Termination of Issuing Entity 100 Section 12.08 Final Distribution. 100 Section 12.09 Termination Distributions 101 Section 12.10 Derivative Counterparty, Supplemental Credit Enhancement Provider and Supplemental Liquidity Provider as Third-Party Beneficiary 101 Section 12.11 Notices. 102 Section 12.12 No Asset Pool Other Than Asset Pool One 102 ARTICLE XIII COMPLIANCE WITH REGULATION AB Section 13.01 Intent of Parties; Reasonableness 103 Section 13.02 Additional Representations and Warranties of the Indenture Trustee 103 Section 13.03 Information to be Provided by the Indenture Trustee. 103 Section 13.04 Report on Assessment of Compliance and Attestation; Annual Certification. 104 v EXHIBITS EXHIBIT A FORM OF INVESTMENT LETTER EXHIBIT B-1 FORM OF CLEARANCE SYSTEM CERTIFICATE TO BE GIVEN TO THE INDENTURE TRUSTEE BY EUROCLEAR OR CLEARSTREAM FOR DELIVERY OF DEFINITIVE NOTES IN EXCHANGE FOR A PORTION OF A TEMPORARY GLOBAL NOTE EXHIBIT B-2 FORM OF CERTIFICATE TO BE DELIVERED TO EUROCLEAR OR CLEARSTREAM BY A BENEFICIAL OWNER OF NOTES WITH RESPECT TO REGISTERED NOTES SOLD TO QUALIFIED INSTITUTIONAL BUYERS EXHIBIT B-3 FORM OF CERTIFICATE TO BE DELIVERED TO EUROCLEAR OR CLEARSTREAM BY A BENEFICIAL OWNER OF NOTES, OTHER THAN A QUALIFIED INSTITUTIONAL BUYER EXHIBIT C FORM OF ANNUAL CERTIFICATION EXHIBIT D SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE EXHIBIT E FORM OF CHASE ISSUANCE TRUST INDENTURE TRUSTEE’S CERTIFICATE vi RECONCILIATION AND TIE BETWEEN TRUST INDENTURE ACT OF 1* Trust Indenture Act Section Indenture Section 310(a) (1) 7.09 (a) (2) 7.09 (a) (3) 7.11 (a) (4) Not Applicable (a) (5) 7.09 (b) 7.08, 7.10(d)(i) (c) Not Applicable 311(a) 7.13 (b) 7.13 (c) Not Applicable 312(a) 8.01 (b) 8.02(b) (c) 8.02(c) 313(a) 8.03(a) (b) 8.03(c) (c) 8.03(a), 8.03(c) (d) 8.03(d) 314(a) 8.05,10.04 (b) 1.02, 3.03(d) (c) (1) 1.02 (c) (2) 1.02 (c) (3) 1.02 (d) (1) Not Applicable (d) (2) Not Applicable (d) (3) Not Applicable (e) 1.02 315(a) 7.01(a), 7.01(b) (b) 7.02 (c) 7.01(c) (d) 7.01(d) (d) (1) 7.01(d) (d) (2) 7.01(d)(ii) (d) (3) 7.01(d)(iii) (e) 6.17 316(a) (1)(A) 6.09 316(a) (1)(B) 6.16 316 (a)(2) Not Applicable vii 316(b) 6.11 316(c) Not Applicable 317 (a)(1) 6.03 317 (a)(2) 6.04 317(b) 10.03(a), 10.03(b) 318(a) 1.07 *This reconciliation and tie shall not, for any purpose, be deemed to be part of the within indenture. viii This THIRD AMENDED AND RESTATED INDENTURE, between CHASE ISSUANCE TRUST, a statutory business trust organized under the laws of the State of Delaware (the “Issuing Entity”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, in its capacity as Indenture Trustee (the “Indenture Trustee”), is made and entered into as of December 19, 2007. RECITALS OF THE ISSUING ENTITY WHEREAS, the Issuing Entity and the Indenture Trustee have heretofore executed and delivered an Indenture, dated as of May 1, 2002 (as amended, supplemented or otherwise modified, the “Original Indenture”), by and between the Issuing Entity and the Indenture Trustee; WHEREAS, the Issuing Entity and the Indenture Trustee have heretofore executed and delivered an Amended and Restated Indenture, dated as of October 15, 2004 (as amended, supplemented or otherwise modified, the “Amended and Restated Indenture”), by and between the Issuing Entity and the Indenture Trustee, as amended by the Amendment thereto, dated as of February 1, 2006, by and between the Issuing Entity and the Indenture Trustee; WHEREAS, the Issuing Entity and the Indenture Trustee have heretofore executed and delivered a Second Amended and Restated Indenture, dated as of March 14, 2006 (as amended, supplemented or otherwise modified, the “Second Amended and Restated Indenture”), by and between the Issuing Entity and the Indenture Trustee; WHEREAS, the Issuing Entity and the Indenture Trustee desire to amend and restate the Second Amended and Restated Indenture to read in its entirety as set forth below; and WHEREAS, all conditions precedent to the execution of this Indenture have been complied with; NOW, THEREFORE, the Issuing Entity and the Indenture Trustee hereby agree that effective on and as of the date hereof, the Second Amended and Restated Indenture is hereby amended and restated in its entirety as follows: PRELIMINARY STATEMENT The Issuing Entity has duly authorized the execution and delivery of this Indenture to provide for the issuance of its notes to be issued in one or more fully registered or bearer Series, Classes or Tranches. All things necessary to make this Indenture a valid agreement of the Issuing Entity, in accordance with its terms, have been done. 1 GRANTING CLAUSE Pursuant to an Asset Pool Supplement, the Issuing Entity shall grant to the Collateral Agent (the “Secured Party”) for the related Asset Pool for the benefit and security of (a) the Noteholders secured by such Asset Pool, (b) the Indenture Trustee, in its individual capacity and (c) the Collateral Agent, in its individual capacity, a security interest in all of its right, title and interest, whether now owned or hereafter acquired, in and to, the Collateral specified in the related Asset Pool Supplement. The security interest in the Collateral designated for inclusion in an Asset Pool is granted to secure the Notes issued with respect to that Asset Pool (and the obligations under this Indenture, the related Asset Pool Supplement and the related Indenture Supplement) equally and ratably without prejudice, priority or distinction between any Note and any other Note that is expressly secured by such Asset Pool by reason of difference in time of issuance or otherwise, except as otherwise expressly provided in this Indenture, or in the Indenture Supplement which establishes any Series, Class or Tranche of Notes, and to secure (i) the payment of all amounts due on such Notes in accordance with their terms, (ii) the payment of all other sums payable by the Issuing Entity under this Indenture or any Indenture Supplement relating to such secured Notes and (iii) compliance by the Issuing Entity with the provisions of this Indenture or any Indenture Supplement or any Asset Pool Supplement relating to such Notes.This Indenture, as may be supplemented, including by each Asset Pool Supplement, is a security agreement within the meaning of the UCC. The Indenture Trustee acknowledges the grant of such Security Interest, and agrees to perform the duties herein such that the interests of the Noteholders secured by such Asset Pool may be adequately and effectively protected. Particular Notes, Derivative Agreements, Supplemental Credit Enhancement Agreements and Supplemental Liquidity Agreements will benefit from the Security Interest to the extent (and only to the extent) proceeds of and distributions on the Collateral are allocated for their benefit pursuant to this Indenture, the applicable Asset Pool Supplement and the applicable Indenture Supplement. AGREEMENTS OF THE PARTIES To set forth or to provide for the establishment of the terms and conditions upon which the Notes are to be authenticated, issued and delivered, and in consideration of the premises and the purchase of Notes by the Holders thereof, it is mutually covenanted and agreed as follows, for the equal and proportionate benefit of all Holders of the Notes of a Series, Class or Tranche thereof, as the case may be: LIMITED RECOURSE The obligation of the Issuing Entity to make payments of principal, interest and other amounts on the Notes and to make payments in respect of Derivative Agreements, Supplemental Credit Enhancement Agreements or Supplemental Liquidity Agreements, as applicable, is limited in recourse as set forth in Section 6.11. 2 ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.01Definitions.For all purposes of this Indenture and of any Indenture Supplement, except as otherwise expressly provided or unless the context otherwise requires: (a)With respect to any Series, all terms used herein and not otherwise defined herein shall have meanings ascribed to them in the Trust Agreement, the Transfer and Servicing Agreement, the related Asset Pool Supplement or the related Indenture Supplement, as applicable. (b)All terms defined in this Indenture shall have the defined meanings when used in any certificate or other document made or delivered pursuant hereto unless otherwise defined therein. (c)As used in this Indenture and in any certificate or other document made or delivered pursuant hereto or thereto, accounting terms not defined in this Indenture or in any such certificate or other document, and accounting terms partly defined in this Indenture or in any such certificate or other document to the extent not defined, shall have the respective meanings given to them under GAAP.To the extent that the definitions of accounting terms in this Indenture or in any such certificate or other document are inconsistent with the meanings of such terms under GAAP, the definitions contained in this Indenture or in any such certificate or other document shall control. (d)Any reference to each Note Rating Agency shall only apply to a specific Note Rating Agency if such Note Rating Agency is then rating any Outstanding Series, Class or Tranche of Notes. (e)Unless otherwise specified, references to any amount as on deposit or outstanding on any particular date shall mean such amount at the close of business on such day. (f)The words “hereof,” “herein,” “hereunder” and words of similar import when used in this Indenture shall refer to this Indenture as a whole and not to any particular provision of this Indenture; references to any subsection, Section, clause, Schedule or Exhibit are references to subsections, Sections, clauses, Schedules and Exhibits in or to this Indenture unless otherwise specified; the term “including” means “including without limitation”; references toany law or regulation refer to that law or regulation as amended from time to time and include any successor law or regulation; references to any Person include that Person’s successors and assigns; and references to any agreement refer to such agreement,as amended, supplemented or otherwise modified from time to time. (g)Whenever this Indenture refers to a provision of the Trust Indenture Act, the provision is incorporated by reference in and made a part of this 3 Indenture.The following Trust Indenture Act terms used in this Indenture have the following meanings: “indenture securities” means the Notes. “indenture security holder” means a Noteholder. “indenture to be qualified” means this Indenture. “indenture trustee” or “institutional trustee” means the Indenture Trustee. “obligor” on the indenture securities means the Issuing Entity and any other obligor on the indenture securities. All other Trust Indenture Act terms used in this Indenture that are defined by the Trust Indenture Act, defined by Trust Indenture Act reference to another statute or defined by Commission rule have the meaning assigned to them by such definitions.Notwithstanding anything to the contrary contained herein (1) this Indenture will be qualified under the Trust Indenture Act and (2) if it is no longer necessary for this Indenture to be qualified under the Trust Indenture Act, then all references to the Trust Indenture Act hereunder shall be inapplicable to this Indenture. (h)In the event that the UCC, as in effect on the date hereof, is revised, any reference herein to specific sections of the UCC shall be deemed to be references to any such successor sections. (i)Whenever used in this Indenture, the following words and phrases shall have the following meanings, and the definitions of such terms and phrases are applicable to the singular as well as the plural forms of such terms and to the masculine as well as to the feminine and the neuter genders of such terms: “Act” has, when used with respect to any Noteholder, the meaning specified in Section 1.04(a). “Action” has, when used with respect to any Noteholder, the meaning specified in Section 1.04(a). “Adjusted Outstanding Dollar Principal Amount” means at any time during a Monthly Period with respect to any Series, Class or Tranche of Notes, the Outstanding Dollar Principal Amount of all Outstanding Notes of such Series, Class or Tranche of Notes at such time, less any funds on deposit in the Principal Funding Account or the related Sub-Account, as applicable, for the benefit of such Series, Class or Tranche of Notes at such time. “Adverse Effect” means, whenever used in this Indenture with respect to any Series, Class or Tranche of Notes with respect to any Action, that such Action will at the time of its occurrence (a) result in the occurrence of an Early Amortization Event or 4 Event of Default relating to such Series, Class or Tranche of Notes, as applicable, (b) have a material adverse effect on the amount of funds available to be distributed to the Noteholders of any such Series, Class or Tranche of Notes pursuant to this Indenture or on the timing of such distributions, or (c) adversely affect the security interest of the applicable Collateral Agent in the Collateral securing the Outstanding Notes in the related Asset Pool unless otherwise permitted by this Indenture or any related Asset Pool Supplement. “Affiliate” means, with respect to any specified Person, any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Aggregate Remaining Master Trust Level Required Amount” has, with respect to any Unapplied Excess Finance Charge Sharing Collateral Certificate, the meaning specified in the related Series Supplement. “Asset Pool” means a pool of Collateral designated for inclusion in a particular Asset Pool pursuant to an Asset Pool Supplement, that secures a particular Series, Class or Tranche of Notes or more than one Series, Class or Tranche of Notes as specified in the applicable Indenture Supplements for each such Series, Class or Tranche of Notes. “Asset Pool Supplement” means, with respect to any Asset Pool, a supplement to this Indenture, executed and delivered in conjunction with the first issuance of Notes secured by that Asset Pool, including all amendments thereof and supplements thereto. “Authenticating Agent” means any Person authorized by the Indenture Trustee to authenticate Notes under Section 7.14. “Authorized Newspaper” means, with respect to any Series, Class or Tranche of Notes, publication in the newspaper of record specified in the applicable Indenture Supplement for that Series, Class or Tranche of Notes, or if and so long as Notes of such Series, Class or Tranche are listed on any securities exchange and that exchange so requires, in the newspaper of record required by the applicable securities exchange, printed in any language specified in the applicable Indenture Supplement or satisfying the requirements of such exchange. “Available Finance Charge Collections” means, for any Monthly Period, (a) with respect to the Noteholders, the Finance Charge Collections paid to the Issuing Entity and allocated to the Noteholders, and (b) with respect to any Series, Class or Tranche of Notes, the amount of collections in clause (a) allocated to such Series, Class or Tranche of Notes, as applicable, plus investment earnings allocable to the amounts on 5 deposit in the Collection Account and Excess Funding Account allocable to such Series, Class or Tranche of Notes, plus any other amounts, or allocable portion thereof, to be treated as Available Finance Charge Collections with respect to such Series, Class or Tranche of Notes, subject to the applicable Indenture Supplement. “Available Principal Collections” means, for any Monthly Period, (a) with respect to the Noteholders, the Principal Collections paid to the Issuing Entity and allocated to the Noteholders, and (b) with respect to any Series, Class or Tranche of Notes, (i) the amount of collections in clause (a) allocated to such Series, Class or Tranche of Notes, as applicable, plus (ii) any other amounts, or allocable portion thereof, to be treated as Available Principal Collections with respect to such Series, Class or Tranche of Notes, subject to the applicable Indenture Supplement. “Bearer Note” means a Note in bearer form. “Business Day” means, unless otherwise specified in the Indenture Supplement for any Series, Class or Tranche of Notes, any day other than (a) a Saturday or Sunday or (b) any other day on which national banking associations or state banking institutions in New York, New York, Newark, Delaware or Minneapolis, Minnesota (or, with respect to any Series, Class or Tranche, any additional city specified in the related Indenture Supplement), are authorized or obligated by law, executive order or governmental decree to be closed. “Certificate of Authentication” means the certificate of authentication of the Indenture Trustee, the form of which is described in Section 2.03,or the alternate certificate of authentication of the Authenticating Agent, the form of which is described in Section 7.14. “Chase USA” means Chase Bank USA, National Association, a national banking association. “Class” means, with respect to any Note, the class specified in the applicable Indenture Supplement. “Class C Reserve Account” means, for any Notes, the Bank Account and any Sub-Account thereof established and maintained as described in the related Indenture Supplement. “Collateral Certificate Finance Charge Shortfall Allocation” means, for any Note Transfer Date, with respect to each Unapplied Master Trust Level Excess Finance Charge Sharing Collateral Certificate relating to any Shared Excess Available Finance Charge Collections Group, an amount equal to: (a)if the aggregate amount of all Unapplied Master Trust Level Excess Finance Charge Collections for all Unapplied Master Trust Level Excess Finance Charge Sharing Collateral Certificates for such Note Transfer Date is less than or equal to the sum of the Remaining Series Finance Charge Shortfalls for all Series in such Group for such Note Transfer Date, the amount of Unapplied Master Trust Level Excess 6 Finance Charge Collections with respect to such Unapplied Master Trust Level Excess Finance Charge Sharing Collateral Certificate for such Note Transfer Date; or (b)if the aggregate amount of all Unapplied Master Trust Level Excess Finance Charge Collections for all Unapplied Master Trust Level Excess Finance Charge Sharing Collateral Certificates for such Note Transfer Date is greater than the sum of the Remaining Series Finance Charge Shortfalls for all Series in such Group for such Note Transfer Date, the product of (i) the sum of the Remaining Series Finance Charge Shortfalls for all Series in such Group for such Note Transfer Date and (ii) a fraction, (x) the numerator of which is the Unapplied Master Trust Level Excess Finance Charge Collections with respect to such Unapplied Master Trust Level Excess Finance Charge Sharing Collateral Certificate for such Note Transfer Date and (y) the denominator of which is the aggregate amount of all Unapplied Master Trust Level Excess Finance Charge Collections for all Unapplied Master Trust Level Excess Finance Charge Sharing Collateral Certificates for such Note Transfer Date. “Collateral Certificate Principal Shortfall Allocation” means, for any Note Transfer Date, with respect to each Unapplied Master Trust Level Principal Sharing Collateral Certificate in any Asset Pool, an amount equal to: (a)if the aggregate amount of all Unapplied Master Trust Level Principal Collections for all Unapplied Master Trust Level Principal Sharing Collateral Certificates in such Asset Pool for such Note Transfer Date is less than or equal to the sum of the Remaining Series Principal Shortfalls for all Series secured by such Asset Pool, the amount of Unapplied Master Trust Level Principal Collections with respect to such Unapplied Master Trust Level Principal Sharing Collateral Certificate for such Note Transfer Date; or (b)if the aggregate amount of all Unapplied Master Trust Level Principal Collections for all Unapplied Master Trust Level Principal Sharing Collateral Certificates in such Asset Pool for such Note Transfer Date is greater than the sum of the Remaining Series Principal Shortfalls for all Series secured by such Asset Pool for such Note Transfer Date, the product of (i) the sum of the Remaining Series Principal Shortfalls for all Series secured by such Asset Pool for such Note Transfer Date and (ii) a fraction, (x) the numerator of which is the Unapplied Master Trust Level Principal Collections with respect to such Unapplied Master Trust Level Principal Sharing Collateral Certificate for such Note Transfer Date and (y) the denominator of which is the aggregate amount of all Unapplied Master Trust Level Principal Collections for all Unapplied Master Trust Level Principal Sharing Collateral Certificates in such Asset Pool for such Note Transfer Date. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Securities Exchange Act, or, if at any time after the execution of this Indenture such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such date. 7 “Corporate Trust Office” means the principal office of the Indenture Trustee in Minneapolis, Minnesota at which at any particular time its corporate trust business will be principally administered, which office at the date hereof is located at MAC N9311-161, Wells Fargo Center, Sixth Street & Marquette Avenue, Minneapolis, Minnesota 55479, Attn:Corporate Trust Services Asset Backed Administration. “Depository” means a U.S. Depository or a Foreign Depository, as the case may be. “Derivative Agreement” means any currency, interest rate or other swap, cap, collar, guaranteed investment contract or other derivative agreement. “Derivative Counterparty” means any party to any Derivative Agreement other than the Issuing Entity or the Indenture Trustee. “Discount Note” means a Note that provides for an amount less than the Stated Principal Amount (but not less than the Initial Dollar Principal Amount) thereof to be due and payable upon the occurrence of an Early Amortization Event or mandatory redemption or the occurrence of an Event of Default and the acceleration of such Note, in each case before the Scheduled Principal Payment Date of the applicable Note. “Early Amortization Event” has the meaning specified in Section 11.01. “Effective Date” means the date on which this Indenture is executed and delivered by the parties hereto. “Entity” means any Person other than an individual or government (including any agency or political subdivision thereof). “Event of Default” has the meaning specified in Section 6.01. “Exchange Date” means, with respect to any Tranche of Notes, the latest of: (a)in the case of exchanges of beneficial interests in Temporary Global Notes for beneficial interests in Permanent Global Notes in registered form, any date that is after the related issuance date; (b)in the case of exchanges of beneficial interests in Temporary Global Notes for beneficial interests in Permanent Global Notes in bearer form, the date of presentation of certification of non-United States beneficial ownership (as described in Section 2.05); and (c)the earliest date on which such an exchange of a beneficial interest in a Temporary Global Note for a beneficial interest in a Permanent Global Note is permitted by applicable law. 8 “FDIC” means the Federal Deposit Insurance Corporation or any successor thereto. “Federal Bankruptcy Code” means Title 11 of the United States Code, as amended from time to time. “Foreign Currency” means (a) a currency other than Dollars, or (b) denominated in a currency other than Dollars. “Foreign Currency Note” means a Note denominated in a Foreign Currency. “Foreign Depository” means the Person specified in the applicable Indenture Supplement, in its capacity as depository for the accounts of any clearing agencies located outside the United States. “GAAP” means generally accepted accounting principles in the United States of America in effect from time to time. “Global Note” means any Note issued pursuant to Section 2.04. “Group” means any one or more Series of Notes which are specified as belonging to a common Group (including any Shared Excess Available Finance Charge Collections Group or any group established by an Indenture Supplement) in the applicable Indenture Supplement.A particular Series may be included in more than one Group if the Indenture Supplement for such Series so provides. “Holder” means, when used with respect to any Note, a Noteholder. “Indenture” or “this Indenture” means this Third Amended and Restated Indenture, dated as of December 19, 2007, as originally executed and as amended, supplemented, restated or otherwise modified from time to time by one or more indentures supplemental hereto. “Indenture Supplement” means, with respect to any Series of Notes, a supplement to this Indenture, executed and delivered in conjunction with the issuance of such Series of Notes pursuant to Section 3.01, together with any applicable Terms Document for any Classes and Tranches of Notes belonging to such Series related to such Indenture Supplement and any amendment to the Indenture Supplement executed pursuant to Section 9.01 or 9.02, and, in either case, including all amendments thereof and supplements thereto. “Indenture Trustee” means the Person named as the Indenture Trustee in the first paragraph of this Indenture until a successor Indenture Trustee shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Indenture Trustee” means and includes each Person who is then an Indenture Trustee hereunder.If at any time there is more than one such Person, “Indenture Trustee” as used 9 with respect to the Notes of any Series, Class or Tranche means the Indenture Trustee with respect to Notes of that Series, Class or Tranche. “Indenture Trustee Authorized Officer” means, when used with respect to the Indenture Trustee, any vice president, any assistant vice president, the treasurer, any assistant treasurer, any senior trust officer or trust officer, or any other officer of the Indenture Trustee customarily performing functions similar to those performed by any of the above designated officers and also means, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of his knowledge of and familiarity with the particular subject. “Initial Dollar Principal Amount” means (a) unless otherwise specified in the applicable Indenture Supplement, with respect to a Series, Class or Tranche of Dollar Interest-bearing Notes, the aggregate initial principal amount of the Outstanding Notes of such Series, Class or Tranche plus the aggregate initial principal amount of any additional Notes of such Series, Class or Tranche, and (b) with respect to a Series, Class or Tranche of Discount Notes or Foreign Currency Notes, the amount specified in the applicable Indenture Supplement as the Initial Dollar Principal Amount thereof. “Interest-bearing Note” means a Note that bears interest at a stated or computed rate on the principal amount thereof.A Note may be both an Interest-bearing Note and a Discount Note. “Interest Funding Account” means, with respect to any Notes, the Bank Account and any Sub-Account thereof established and maintained as described in the related Indenture Supplement. “Interest Payment Date” means, with respect to any Series, Class or Tranche of Notes, the scheduled due date of any payment of interest on such Notes, as specified in the applicable Indenture Supplement, or if such day is not a Business Day, the next following Business Day, unless such day is in the next calendar month, in which case the Interest Payment Date, unless otherwise specified in the related Indenture Supplement, will be the last Business Day of the current calendar month; provided, however, that upon the acceleration of a Series, Class or Tranche of Notes following an Event of Default or upon the occurrence of an Early Amortization Event, or other optional or mandatory redemption of that Series, Class or Tranche of Notes, each Monthly Principal Accrual Date will be an Interest Payment Date. “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from time to time. “Invested Amount” has, with respect to any Collateral Certificate, the meaning specified in the Series Supplement for the applicable Collateral Certificate and with respect to any other Investor Certificate, the meaning specified in the applicable Pooling and Servicing Agreement and the related Series Supplement. 10 “Investor Certificate” means an investor certificate, and not a seller certificate or transferor certificate, issued pursuant to a Pooling and Servicing Agreement and related Series Supplement. “Investor Certificateholder” means the holder of record of an Investor Certificate. “Investment Company Act” means the Investment Company Act of 1940, as amended. “Issuing Entity” means Chase Issuance Trust, a Delaware statutory trust. “Issuing Entity Authorized Officer” means (a) an authorized signatory of the Owner Trustee, or (b) the chairman or vice-chairman of the board of directors, chairman or vice-chairman of the executive committee of the board of directors, the president, any vice-president, the secretary, any assistant secretary, the treasurer, or any assistant treasurer, in each case of the Beneficiary, or any other officer or employee of the Beneficiary who is authorized to act on behalf of the Issuing Entity. “Issuing Entity Certificate” means a certificate (including an Officer’s Certificate) signed in the name of an Issuing Entity Authorized Officer, or the Issuing Entity by an Issuing Entity Authorized Officer and, in each case delivered to the Indenture Trustee relating to, among other things, the issuance of a new Series, Class or Tranche of Notes.Wherever this Indenture requires that an Issuing Entity Certificate be signed also by an accountant or other expert, such accountant or other expert (except as otherwise expressly provided in this Indenture) may be an employee of the Beneficiary. “Issuing Entity Tax Opinion” means, with respect to any Action, an Opinion of Counsel to the effect that, for United States federal income tax purposes, (a) such Action will not cause any Outstanding Series, Class or Tranche of Notes that were characterized as debt at the time of their issuance to be characterized as other than debt, (b) such Action will not cause the Issuing Entity to be treated as an association (or publicly traded partnership) taxable as a corporation and (c) such Action will not cause or constitute an event in which gain or loss would be recognized by any Holder of any such Notes. “Legal Maturity Date” means, with respect to a Series, Class or Tranche of Notes, the date specified in the Indenture Supplement, for such Notes as the fixed date on which the principal of such Series, Class or Tranche of Notes is due and payable. “Majority Holders” means, with respect to any Series, Class or Tranche of Notes or all Outstanding Notes, the Holders of greater than 50% in Outstanding Dollar Principal Amount of the Outstanding Notes of that Series, Class or Tranche or of all Outstanding Notes, as the case may be. “Master Trust” means a master trust or other securitization special purpose entity for which Chase USA or an Affiliate of Chase USA acts as transferor or seller or servicer, established pursuant to a Pooling and Servicing Agreement. 11 “Master Trust Tax Opinion” means, with respect to any Action, an Opinion of Counsel to the effect that, for United States federal income tax purposes, (a) such Action will not cause any Investor Certificates that were characterized as debt at the time of their issuance to be characterized as other than debt and (b) such Action will not cause any Master Trust to be treated as an association (or publicly traded partnership) taxable as a corporation. “Monthly Noteholders’ Statement” means, with respect to any Series of Notes, a report, the form of which is attached as an exhibit to the related Indenture Supplement. “Monthly Period” means the period from and including the first day of a calendar month to and including the last day of a calendar month. “Monthly Principal Accrual Date” has, with respect to any Class or Tranche of Notes, the meaning specified in the related Indenture Supplement. “Most Recent Quarterly Filing Date” means each date on which a revised base prospectus is filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations under the Securities Act which shall be (a) each February 1, May 1, August 1 and November 1 or, if any such date is not a Business Day, the next succeeding Business Day, unless five Business Days prior to such date the Transferor shall have notified the Indenture Trustee that such date shall not be a “Most Recent Quarterly Filing Date” and (b) any other Business Day designated by the Transferor upon at least five Business Days’ prior notice to the Indenture Trustee. “Nominal Liquidation Amount” means, with respect to any Outstanding Series, Class or Tranche of Notes, an amount determined in accordance with the applicable Indenture Supplement.The Nominal Liquidation Amount for a Series of Notes will be the sum of the Nominal Liquidation Amounts of all of the Classes or Tranches of Notes of such Series. “Note” or “Notes” means any note or notes of any Series, Class or Tranche authenticated and delivered from time to time under this Indenture. “Note Owner” means the beneficial owner of an interest in a Global Note. “Note Rating Agency” means, with respect to any Outstanding Series, Class or Tranche of Notes, each statistical rating agency selected by the Issuing Entity to rate such Notes. “Note Register” has the meaning specified in Section 3.05. “Note Registrar” means the Person who keeps the Note Register specified in Section 3.05. 12 “Noteholder” means a Person in whose name a Note is registered in the Note Register or the bearer of any Bearer Note (including a Global Note in bearer form), as the case may be. “Officer’s Certificate” means a certificate signed by the Beneficiary or the Owner Trustee and delivered to the Indenture Trustee.Wherever this Indenture requires that an Officer’s Certificate be signed also by an accountant or other expert, such accountant or other expert (except as otherwise expressly provided in this Indenture) may be an employee of the Beneficiary. “Opinion of Counsel” means a written opinion of counsel acceptable to the Indenture Trustee, who may, except as otherwise expressly provided in this Indenture, be an employee of or of counsel to the Issuing Entity, the Beneficiary or any of their Affiliates. “Outstanding” means, with respect to all Notes, all Notes in all Asset Pools and, with respect to a Note or with respect to Notes of any Series, Class or Tranche, as of the date of determination, all such Notes theretofore authenticated and delivered under this Indenture, except: (a)any Notes theretofore canceled by the Indenture Trustee or delivered to the Indenture Trustee for cancellation pursuant to Section 3.09, or canceled by the Issuing Entity, Chase USA or any Affiliate thereof and delivered to the Indenture Trustee pursuant to Section 3.09; (b)any Notes for whose full payment (including principal and interest) or redemption money in the necessary amount has been theretofore deposited with the Indenture Trustee or any Paying Agent in trust for the Holders of such Notes; provided that, if such Notes are to be redeemed, notice of such redemption has been duly given if required pursuant to this Indenture and the related Indenture Supplement, or provision therefor satisfactory to the Indenture Trustee has been made; (c)any Notes which are canceled pursuant to Section 5.03; and (d)any Notes in exchange for or in lieu of which other Notes have been authenticated and delivered pursuant to this Indenture, or which will have been paid pursuant to the terms of Section 3.06 (except with respect to any such Note as to which proof satisfactory to the Indenture Trustee is presented that such Note is held by a person in whose hands such Note is a legal, valid and binding obligation of the Issuing Entity). For purposes of determining the amounts of deposits, allocations, reallocations or payments to be made, unless the context clearly requires otherwise, references to “Notes” will be deemed to be references to “Outstanding Notes.”In determining whether the Holders of the requisite principal amount of such Outstanding Notes have taken any Action hereunder, and for purposes of Section 8.04, Notes beneficially owned by the Issuing Entity or Chase USA or any Affiliate of the Issuing Entity or Chase USA will be disregarded and deemed not to be Outstanding.In determining whether the Indenture Trustee will be protected in relying upon any such 13 Action, only Notes which an Indenture Trustee Authorized Officer knows to be owned by the Issuing Entity or Chase USA or any Affiliate of the Issuing Entity or Chase USA will be so disregarded.Notes so owned which have been pledged in good faith may be regarded as Outstanding if the pledgee demonstrates to the satisfaction of the Indenture Trustee the pledgee’s right to act as owner with respect to such Notes and that the pledgee is not the Issuing Entity, Chase USA or any other obligor upon the Notes or any Affiliate of the Issuing Entity, Chase USA or such other obligor. “Outstanding Dollar Principal Amount” means at any time: (a)with respect to any Series, Class or Tranche of non-Discount Notes, the aggregate Initial Dollar Principal Amount of the Outstanding Notes of such Series, Class or Tranche at such time, less the amount of any withdrawals from the Principal Funding Account or Sub-Account, as applicable, for such Series, Class or Tranche of Notes for payment of principal to the Holders of such Series, Class or Tranche of Notes or the applicable Derivative Counterparty, pursuant to the related Indenture Supplement, and (b)with respect to any Series, Class or Tranche of Discount Notes, an amount of the Outstanding Notes of such Series, Class or Tranche calculated by reference to the applicable formula specified in the applicable Indenture Supplement, taking into account the amount and timing of payments of principal made to the Holders of such Series, Class or Tranche or to the applicable Derivative Counterparty and accretions of principal, each pursuant to the related Indenture Supplement. “Paying Agent” means any Person authorized by the Issuing Entity to pay the principal of or interest on any Notes on behalf of the Issuing Entity, as provided in Section 10.02 hereof. “Payment Date” means, with respect to any Series, Class or Tranche of Notes, the applicable Principal Payment Date or Interest Payment Date. “Payment Instruction” means, with respect to any Series of Notes, an instruction, the form of which is attached as an exhibit to the related Asset Pool Supplement. “Performing” means, with respect to any Derivative Agreement, no payment default or repudiation of performance by a Derivative Counterparty has occurred, and such Derivative Agreement has not been terminated. “Permanent Global Note” is defined in Section 2.05. “Permitted Investments” means, unless otherwise provided in the Indenture Supplement with respect to any Series, Class or Tranche of Notes: (a)instruments, investment property or other property consisting of: 14 (i)obligations of or fully guaranteed by the United States of America; (ii)time deposits, promissory notes or certificates of deposit of any depository institution or trust company incorporated under the laws of the United States of America or any state thereof (or domestic branches of foreign depository institutions or trust companies) and subject to supervision and examination by federal or state banking or depository institution authorities; provided, however, that at the time of the Issuing Entity’s investment or contractual commitment to invest therein, the certificates of deposit or short-term deposits of such depository institution or trust company shall have a credit rating from Moody’s and Standard & Poor’s of “P-1” and “A-1+,” respectively, and, if rated by Fitch, “F1+” from Fitch; (iii)commercial paper (including but not limited to asset backed commercial paper) having, at the time of the Issuing Entity’s investment or contractual commitment to invest therein, a rating from Moody’s and Standard & Poor’s of “P-1” and “A-1+” respectively, and, if rated by Fitch, “F1+” from Fitch; (iv)bankers’ acceptances issued by any depository institution or trust company described in clause (a)(ii) above; and (v)investments in money market funds rated “AAA-m” or “AAA-mg” by Standard & Poor’s and “Aaa” by Moody’s and, if rated by Fitch “AAA-V1+” from Fitch, or otherwise approved in writing by each Note Rating Agency; (b)demand deposits in the name of the Indenture Trustee in any depository institution or trust company referred to in clause (a)(ii) above; (c)uncertificated securities that are registered in the name of the Indenture Trustee upon books maintained for that purpose by the issuing entity thereof and identified on books maintained for that purpose by the Indenture Trustee as held for the benefit of the Noteholders, and consisting of shares of an open end diversified investment company which is registered under the Investment Company Act, and which (i) invests its assets exclusively in obligations of or guaranteed by the United States of America or any instrumentality or agency thereof having in each instance a final maturity date of less than one year from their date of purchase or other Permitted Investments, (ii) seeks to maintain a constant net asset value per share, (iii) has aggregate net assets of not less than $100,000,000 on the date of purchase of such shares and (iv) with respect to which each Note Rating Agency confirms in writing that such investment will not cause a Ratings Effect; and (d)any other investment if each Note Rating Agency confirms in writing that such investment will not cause a Ratings Effect. “Person” means any individual, corporation, estate, partnership, limited liability company, limited liability partnership, joint venture, association, joint-stock company, business trust, trust, unincorporated organization or government or any agency or political subdivision thereof. 15 “Place of Payment” means, with respect to any Series, Class or Tranche of Notes issued hereunder, the city or political subdivision so designated with respect to such Series, Class or Tranche of Notes in accordance with the provisions of Section 10.02. “Pooling and Servicing Agreement” means a pooling and servicing agreement, indenture or other agreement for the issuance of securities from time to time from a Master Trust and the servicing of the receivables in such Master Trust. “Predecessor Notes” means, with respect to any particular Note, every previous Note evidencing all or a portion of the same debt as that evidenced by such particular Note; and, for the purposes of this definition, any Note authenticated and delivered under Section 3.06 in lieu of a mutilated, lost, destroyed or stolen Note will be deemed to evidence the same debt as the mutilated, lost, destroyed or stolen Note. “Principal Funding Account” means, with respect to any Notes, the Bank Account and any Sub-Account thereof established and maintained as described in the related Indenture Supplement. “Principal Payment Date” means, with respect to any Series, Class or Tranche of Notes, each Scheduled Principal Payment Date, or upon the acceleration of such Series, Class or Tranche of Notes following an Event of Default or upon the occurrence of an Early Amortization Event, or other optional or mandatory redemption of such Series, Class or Tranche of Notes, each Monthly Principal Accrual Date. “Qualified Bank Account” means either (a) a segregated account (including a securities account) with a Qualified Institution or (b) a segregated trust account with the corporate trust department of a depository institution organized under the laws of the United States of America or any one of the states thereof or the District of Columbia (or any domestic branch of a foreign bank having corporate trust powers and acting as trustee for funds deposited in such account), so long as any of the securities of such depository institution shall have a credit rating from each applicable Note Rating Agency in one of its generic rating categories which signifies investment grade. “Qualified Institution” means a depository institution organized under the laws of the United States of America or any one of the states thereof, including the District of Columbia (or any domestic branch of a foreign bank), which at all times has (a)(i) a long-term unsecured debt rating of A2 or better by Moody’s and (ii) a certificate of deposit rating of P-1 by Moody’s and (b)(i) in the case of the Collection Account, if such depository institution is an Affiliate of Chase USA, a certificate of deposit rating of A-1 or better by Standard
